Title: To James Madison from John Smith, 26 July 1810
From: Smith, John
To: Madison, James


Sir
War Department July 26th. 1810
I have the honor of transmitting herewith a copy of Govr. Harrison’s letter of the 11th. Inst. and of stating that a similar copy will, by this day’s mail, be forwarded to the Secretary of War at New York, to follow him from thence to Boston, should he have proceeded for that place. I am with perfect respect Sir, Your Ob. servt
Jno. Smith, C. C.
 
[Enclosure]§ William Henry Harrison to William Eustis
11 July 1810, Vincennes. Has received a letter from John Johnston, Indian agent at Fort Wayne, which confirms his own views “on the subject of the hostile combination of Indians, against the United States.” Also promises further and more convincing “proofs of the hostility of the Prophet & his followers.” Last week the Prophet sent four canoes to the Wea village at Terre Haute. Four Kickapoo Indians, in one of these canoes, came within sixteen miles of Vincennes and stole five horses, greatly alarming the local people. Has prevented a pursuit of the thieves as he suspects that a larger party of Indians were planning an ambush. Is trying to bring the Prophet “to reason” but fears that the settlers will kill indiscriminately in revenge, thus uniting “all the Tribes … against us in six months.” The two militia companies have been dismissed so that the men could tend to the harvest, but Harrison now thinks their services will be necessary.
